Exhibit 10.1

IN THE DISTRICT COURT OF GRADY COUNTY

STATE OF OKLAHOMA

   

 

JAMES A. DRUMMOND and

)

   

MARK PARRISH, Personal Representative

)

   

of the Estate of CHRIS PARRISH,

)

   

   

)

   

Plaintiffs,

)

   

   

)

   

v.

)

Case No. CJ-2010-510

   

)

   

RANGE RESOURCES CORPORATION,

)

   

RANGE RESOURCES-MIDCONTINENT,

)

   

LLC and RANGE PRODUCTION

)

   

COMPANY,

)

   

   

)

   

Defendants.

)

   

   

STIPULATION AND AGREEMENT OF SETTLEMENT

This Stipulation and Agreement of Settlement (hereinafter the “Settlement
Agreement” or “Stipulation”) is entered into between James A. Drummond and Mark
Parrish as Personal Representative of the Estate of Chris Parrish,1 on behalf of
themselves and all others similarly situated (“Plaintiffs” or “Class
Representatives”), and Range Resources Corporation, Range
Resources-Midcontinent, LLC, and Range Production Company (separate legal
entities collectively referred to as “Range” for convenience).   Class
Representatives and Range are referred to collectively as the “Parties” or
“Settling Parties.”  The Settlement contemplated by this Settlement Agreement is
conditioned on the approval of the Court, as required by Okla. Stat. tit. 12,
§ 2023, as more fully described below:

WITNESSETH:

WHEREAS, the above-styled action was originally filed on December 27, 2010 in
Grady County, Oklahoma (the “Litigation” or “Action”), where it is currently
pending;

WHEREAS, Plaintiff has made certain claims against Range, as more fully
described in the Petition;

WHEREAS, Class Representatives and Class Counsel have prosecuted this Action for
over two years, which has included discovery of documents and data, research,
accounting review and analysis, depositions of Range employees, consultation
with and preparation of expert witnesses, settlement negotiations among counsel,
land and lease record review and analysis, engineering review and analysis,
damage modeling, and other investigations and preparation;

WHEREAS, Class Representatives and Class Counsel acknowledge that during the
course of their prosecution of this Action, they have received, examined, and
analyzed information, documents, and materials they deem necessary and
appropriate to enable them to enter into this Settlement Agreement on a
fully-informed basis, and after such examination and analysis, and based on the
experience of Class Counsel and the expert witnesses and consultants, Class
Representatives and Class Counsel have concluded the terms and conditions of
this Settlement Agreement are fair, reasonable, adequate and in the best
interests of the Class.  Class Representatives agreed to settle the claims
asserted in the Litigation pursuant to this Stipulation after considering the
(i) substantial benefits Class Members will receive from resolution of the
Litigation, (ii) risks of further litigation, and (iii) desirability of
permitting the Settlement to be consummated as provided by the terms of this
Stipulation;

WHEREAS, all Parties to this Settlement Agreement agree that further prosecution
and defense of the Action would be protracted and expensive, have taken into
account the uncertainty and risks inherent in any such litigation, and have
determined that it is desirable to compromise and settle all claims in the
Action;  

WHEREAS, the Parties have executed this Settlement Agreement solely to
compromise and settle the Action for the reasons set forth herein; and

   



 

 1 





--------------------------------------------------------------------------------

1 On March 14, 2013, the Court granted the application of Mark Parrish, Personal
Representative of the estate of Chris Parrish, deceased, to be substituted for
Chris Parrish in this Action.

WHEREAS, Range believes that it has properly paid its royalty owners and for
that reason Range has denied, and continues to deny, any and all liability to
Class Representatives, the Class, and Class Counsel.

NOW THEREFORE, in consideration of the payments, mutual promises, agreements,
undertakings, releases, and other terms and provisions of this Settlement
Agreement, the sufficiency of which is hereby acknowledged by all Parties
hereto, Range and Class Representatives, on behalf of themselves and the Class,
stipulate and agree as follows, subject to the approval of the Court, without
admission of any liability or wrongdoing, and in consideration of the benefits
flowing to the Parties as set forth herein, that all Released Claims (defined
below) shall be fully, finally and forever compromised, settled, released and
discharged and the Litigation shall be dismissed with prejudice, upon and
subject to the following terms and conditions.

1.  DEFINITIONS

As used throughout this Settlement Agreement, the Plan of Allocation and
Distribution Order and all other documents attached hereto, the following
phrases and words will be given the meanings set forth below:

1.1  “Administration, Notice and Distribution Costs” means the reasonable and
necessary: (1) fees, costs and expenses generated or incurred in the
administration, distribution, notification or other aspects of implementing the
Settlement (except those described in subparagraph (9) of this paragraph 1.1);
(2) fees, costs and expenses associated with the Settlement Administrator (if
any) retained by the Settling Parties in conjunction with the administration,
distribution, notification or other aspects of implementing the Settlement;
(3) fees, costs and expenses associated with the Escrow Agent or Escrow Account
(if any) utilized by the Settling Parties in conjunction with the
administration, distribution, notification or other aspects of implementing the
Settlement; (4) fees, costs and expenses associated with any expert(s) retained
by Range in conjunction with the administration, distribution, notification or
other aspects of implementing the Settlement; (5) fees, costs and expenses
incurred to identify the names, addresses and tax identification numbers of
members of the Class; (6) fees, costs and expenses incurred to publish and mail
the Notice of Settlement to the Class (including, but not limited to, the cost
to print the Notices, mail the Notices, and publish the Notices pursuant to the
Plan of Notice); (7) fees, costs and expenses to prepare, issue and mail (and
re-issue and re-mail, if necessary) the Distribution Checks to the members of
the Class; (8) fees, costs and expenses to provide a reconciliation of the
Distribution Checks issued, cashed, returned and which become stale-dated; and
(9) fees, costs, expenses incurred by Class Counsel and/or Class Representatives
(including the fees, costs and expenses of experts or other personnel retained
by Class Representatives or Class Counsel) for the administration, distribution,
notification or other aspects of assuring themselves that the Settlement is
implemented.  Subject to Court approval, Class Counsel and Class Representatives
shall have the right to recover, out of the Class’s share of the Settlement
Fund, all fees, costs, and expenses listed in subsection (9) of this paragraph
(in addition to recovering all other fees, costs and expenses they incurred on
behalf of the Class).  Range shall bear all other administration, distribution,
notification or other fees, costs and expenses, including those listed in
subsections (1)-(8) of this paragraph; provided, however, that to the extent any
residual or unclaimed funds remain in the Escrow Account after distribution has
otherwise been completed, Range shall, pursuant to Court order, be reimbursed
from such funds for the out-of-pocket costs incurred by Range under this
paragraph.

1.2  “Case Contribution Award” means the award ordered by the Court, if any, to
Class Representatives for their time, expense and/or participation in this
Litigation.

1.3  “Claim Period” means the times during and for which the Class is making
claims relating to the Class Wells.  The Claim Period commences separately for
each Class Well on the earlier of either:  (i) the date on which Range began
operating or separately marketing gas and its constituents from that Class Well,
or (ii) the effective date from which Range is alleged to have assumed the
liability of a predecessor entity or assignor for alleged royalty underpayment,
but not prior to the date that predecessor entity or assignor operated or
separately marketed the gas and its constituents.  The Claim Period ends for
each Class Well on the earlier of either:  (i) the date on which Range stopped
operating or separately marketing gas and its constituents from that Class Well,
(ii) the effective date of the assignment by Range to an unaffiliated successor
entity and any other entities to whom Range sold its interests in Class Wells,
with effective dates of sale being those set forth in the respective purchase
and sale agreements, or (iii) May 31, 2013.   No claims are released related to
production that occurs after May 31, 2013.

1.4  “Class Action Litigation” and/or “Litigation” and/or “Action” means that
class action pending in the District Court of Grady County, Oklahoma, styled and
numbered:  James A. Drummond and Chris Parrish v. Range Resources Corporation,
Range Resources-Midcontinent, LLC, and Range Production Company, Case No.
CJ-2010-510.



 

 2 





--------------------------------------------------------------------------------

1.5  “Class Leases” means all oil and gas leases covering any mineral interest
in land on which one or more Class Wells are located, either directly or as part
of an Oklahoma Corporation Commission designated Unit or other unit or
communitization agreement, and where one or more Class Members are the royalty
owners under the lease(s) during all or part of the Claim Period for the Class
Well(s) associated with the lease(s).  Additionally, the term “Class Leases”
includes “Class Force Pooled Royalty Interests,” which, used separately, means
the royalty interest of Class Members created under the terms of Oklahoma
Corporation Commission (OCC) force pooling orders to the extent such force
pooled royalty interest relates to Class Members during the Claim Period for
Class Well(s).

1.6  “Class Member” or “Class” means a royalty owner within the description of
the Class in the Class Action Litigation and who has not filed a Request for
Exclusion (subsection 1.29) in response to the Notice of Class Certification and
Notice of Settlement.  Based on prior review by Range, Class Counsel and their
experts, and by approval of the Court, Class Members will be assumed to be those
persons in the most recent and reasonably available royalty pay deck during the
Claim Period for each Class Well after first excluding persons who have opted
out of the Class or are excluded under the terms of the class definition.  The
Class is more specifically described as follows:

All non-excluded persons or entities who are or were royalty owners in Oklahoma
wells where Range, including its predecessors or affiliates, is or was the
operator (or, as a non-operator, Range separately marketed gas). The Class
Claims relate only to payment for gas and its constituents (helium, residue gas,
natural gas liquids, nitrogen and condensate) produced from the wells. The Class
does not include overriding royalty owners or other owners who derive their
interest through the oil and gas lessee.

The persons or entities excluded from the Class are: (1) agencies, departments
or instrumentalities of the United States of America and the State of Oklahoma;
(2) publicly traded oil and gas exploration companies and their affiliates; and
(3) persons or entities that Class Counsel is, or may be prohibited from
representing under Rule 1.7 of the Oklahoma Rules of Professional conduct.

1.7  “Class Wells” means every oil and gas well that Range or its predecessors
have operated or separately marketed gas from in the State of Oklahoma.  The
Settling Parties have attempted to prepare a complete list of Class Wells and
their Claim Periods in Exhibit 1, attached hereto.  The claims on Class Wells
are only settled for the Claim Period(s) for each Class Well.  However, in the
event there is any mistake as to the Class Well name or description, or if a
Class Well has been mistakenly omitted, that name or description may be
subsequently corrected by agreement of the parties or Order of the Court,
without further notice to the Class.  The list of Class Wells shown in the
attached exhibit also show in relation to each well the percentage of the Net
Settlement Proceeds attributable to each Class Well that has been determined by
Class Counsel.  Exhibit 1 has been prepared based on the electronic accounting
data and gas marketing data provided by Range through discovery in this Action,
and production data obtained from the State of Oklahoma and other third parties.
 Range represents the records it provided are kept in the ordinary course of
Range’s business operations and, to Range’s knowledge, represent the best
information available to Range concerning the Class Wells.  However, the data
may include clerical and other inadvertent mistakes. The definitions of the
Class (subsection 1.6) and Claim Period (subsection 1.3) for each Class Well are
controlling for all purposes over the information contained in Exhibit 1.

1.8  “Court” means the Honorable Richard VanDyck, District Court of Grady
County, Oklahoma.   

1.9  “Defendant” and/or “Range” means Range Resources Corporation, Range
Resources-Midcontinent, LLC, and Range Production Company, the Defendants in
this Action.

1.10  “Distribution Check” means a check payable to a Class Member who does not
opt-out of this Settlement, or who is not otherwise excluded by order of the
Court, for the purpose of paying that Class Member’s share of the Net Settlement
Fund payable to such Class Member pursuant to the Class Distribution Order.

1.11  “Effective Date” means the first date by which all of the events and
conditions specified in Paragraph 1.15 of this Stipulation have been met, have
been waived, or have occurred, as set forth in that paragraph.

1.12  “Escrow Account” means an interest-bearing account maintained by the
Escrow Agent.

1.13  “Escrow Agent” means the escrow agent appointed and approved by the Court.

1.14  “Escrow Agreement” means the agreement(s) between Class Counsel (on behalf
of Class Representatives and the Class) and the Escrow Agent setting forth the
terms under which the Escrow Agent shall maintain the Escrow Account in
accordance with this Stipulation.



 

 3 





--------------------------------------------------------------------------------

1.15  “Final” when referring to the Judgment (subsection 1.18), means the later
of:  (i) if there is an appeal from the Judgment, the date of final affirmance
on appeal and the expiration of the time for any further judicial review whether
by appeal, reconsideration, or a petition for a writ of certiorari and, if a
writ of certiorari is granted, the date of final affirmance of the Judgment
following review pursuant to the grant; or (ii) the expiration of the time for
the filing or noticing of any appeal from the Judgment.  No appeal or proceeding
seeking judicial review pertaining solely to (a) Court approval of the Plan of
Allocation; and/or (b) the Court’s award of attorneys’ fees, Case Contribution
Awards, costs or expenses shall affect whether the Judgment becomes Final or the
timing thereof.

1.16  “Final Fairness Hearing” means the hearing set by the Court under Okla.
Stat. tit. 12 § 2023(E) of the Oklahoma Rules of Civil Procedure to consider
final approval of the Settlement.

1.17  “Gross Settlement Fund” means the Settlement Amount (subsection 1.31),
plus any interest on or other income or gains in respect of that amount earned
while such amount is held by the Escrow Agent.

1.18  “Judgment” means the Order Approving Class Action Settlement and Judgment
of Grady County, Oklahoma, finally approving the Settlement between the Class
and Range, which shall include provisions substantially as set forth in
paragraph 3.5 herein and substantially in the form attached hereto as Exhibit 2.

1.19  “Litigation Expenses” means the reasonable costs and expenses incurred by
Class Counsel in commencing and prosecuting the Litigation.

1.20  “Net Settlement Amount” has the same meaning as “Net Settlement Fund(s)”
and “Net Settlement Proceeds” and means the Gross Settlement Fund less:
(1) Class Counsel’s Fees and Litigation Expenses, (2) any Case Contribution
Award awarded by the Court; (3) any Administration, Notice and Distribution
Costs incurred by Class Counsel and/or Class Representatives under subsection
1.1(9) as allowed by the Court; and (4) any other expenses that the Court orders
to be deducted from the Settlement Amount.  Subject to paragraph 1.1, Range’s
costs of Administration, Notice and Distribution are not to be deducted from the
Net Settlement Amount.  

1.21  “Notice of Settlement” means the Notice of Pendency of Class Action and
Proposed Settlement, Final Approval Hearing, and Motion for Attorney’s Fees and
Reimbursement of Litigation Expenses to the Class Members in substantially the
form of Exhibit 3 attached hereto and the Summary Notice of Settlement for
Publication in substantially the form of Exhibit 4 attached hereto.

1.22  “Petition” means the original Petition filed with the Court on
December 27, 2010.

1.23  “Plaintiffs” or “Class Representatives” means James A. Drummond and Mark
Parrish, as Personal Representative of the Estate of Chris Parrish (see footnote
1), who the Court appointed as Class Representatives in its February 19, 2013
Order Granting Plaintiffs’ Motion for Class Certification.  

1.24  “Plaintiffs’ Counsel” or “Class Counsel” means the law firms of Barnes &
Lewis, LLP (“B&L”) and Nix, Patterson & Roach, LLP (“NPR”).  The Court appointed
B&L and NPR as Class Counsel in its February 19, 2013 Order Granting Plaintiffs’
Motion for Class Certification. Additionally, the law firm of Park, Nelson,
Caywood, Jones, LLP is also Plaintiffs’ Counsel with B&L and NPR.

1.25  “Plan of Allocation” means the proposed plan of allocation and/or any
order(s) entered by the Court authorizing and directing that the Net Settlement
Fund be allocated and distributed, in whole or in part, to the members of the
Class who do not opt-out of this Settlement, or who are not otherwise excluded
by order of the Court.  

1.26  “Preliminary Approval Order” means the order (substantially in the form
attached hereto as Exhibit 5) to be entered by the Court preliminarily approving
the Settlement and directing that the Notice of Settlement be provided to the
Class as set forth therein.



 

 4 





--------------------------------------------------------------------------------

1.27  “Released Claims” include all claims associated with the marketing of and
calculation and reporting of royalty on gas and its constituents (including
helium, residue gas, natural gas liquids, nitrogen and condensate) during the
Claim Period for each Class Well.  The Released Claims include those set out in
the Petition, including: (1) that Range underpaid royalty as a result of direct
or indirect deductions from royalty associated with marketing, gathering,
compressing, dehydrating, treating, processing, including plant and compressor
fuel, and similar services with respect to gas and its constituents; (2) that
Range improperly paid royalty based on proceeds received from sale of the gas
and gas constituents under “percentage of proceeds” (“POP”) or similar
contracts; (3) that Range underpaid royalty by not paying royalty on gas used
off the lease, gas used for gas plants, and gas used in the manufacture of
products (fuel gas); (4) that Range failed to pay or underpaid royalty on drip
gas or condensate that was separated from the gas stream in the gathering system
or gas plant; (5) that Range underpaid royalty by not paying royalty on the full
value (before deduction of any costs) of residue gas and natural gas liquids
that were part of the gas stream at the wellhead gas meter; (6) that Range
misled Class Members in monthly royalty payments as to the amount and nature of
deductions from royalty on gas and gas constituents; (7) that Range violated
fiduciary duties to the Class Members; (8) that Range failed to provide all of
the information required by the Oklahoma Production Revenue Standards Act (PRSA)
on monthly check stubs, and otherwise failed to comply with the PRSA; (9) that
Range failed to make diligent efforts to secure the best terms available for the
sale of gas and its constituents; (10) that Range failed to account to Class
Members for the full value of the production, including all deductions and
reductions from the value of production, and including prior adjustments called
for on the Class Members’ open accounts with Range; and (11) that Range is
liable to Class Members for breach of contract, tortious breach of contract,
breach of fiduciary duty, actual fraud, constructive fraud, deceit, conversion,
conspiracy, unjust enrichment/disgorgement, accounting, punitive damages,
statutory interest and penalties under the PRSA or otherwise, and fees (attorney
fees, expert fees and litigation costs) under the PRSA.  The Released Claims
also include all other legal theories that, based on the facts alleged in the
Petition, could have been asserted as to royalties payable and the reporting of
royalties by Range on the production of gas and its constituents from the Class
Wells during the Claim Period(s), except to the extent described in the next
paragraph.

The Released Claims do not include royalty paid by Range as a pass-through agent
for “take-in-kind” working interest owners pursuant to 52 O.S. 570.4(B), for
which the Parties agree Range has no liability.  The Released Claims do not
include any claims associated with production that occurs after May 31, 2013.
 The Released Claims also specifically do not include: (a) royalty payment
adjustments made or to be made in the ordinary course of business; (b) claims
that Range is obligated to make routine prior period adjustments for clerical or
administrative errors concerning prices actually received, volumes actually sold
or produced, or decimal interest designations of the type that historically have
been addressed by Range by way of prior-period adjustments, but only to the
extent that Range in fact received, or receives, a retroactive price, volume or
value adjustment; (c) claims to money held in suspense by Range as of the
release date; (d) claims that Range failed to comply with obligations to protect
the Class Members from drainage; (e) and/or claims that Range breached
obligations to the Class Members to develop Oklahoma oil and gas leases.  “Class
Claims” shall have the same meaning as “Released Claims.”  The Parties agree
that the Settlement Cash Amount does not include any payment for underpaid
royalties from Class Wells sold by Range to other parties for production that
has occurred from and after the effective date such Class Wells were sold by
Range to such other party or parties.

1.28  “Released Parties” means Range, and all past and present parents,
affiliates, directors, officers, employees, attorneys, agents, consultants,
servants, stockholders, representatives, subsidiaries, predecessor entities of,
and affiliated successor entities to Range.  Released Parties shall also include
the assignor of any Class Wells for which Range has assumed the assignor’s
liability for any alleged royalty underpayment, but only as to Class Claims with
respect to such assigned Class Wells during the Claim Period.  Other working
interest owners in Class Wells also constitute Released Parties, but only to the
extent Range, as well operator, marketed gas and its constituents and paid
royalty on behalf of such other working interest owners during the Claim
Period(s).  No claims are released against other working interest owners to the
extent they separately marketed gas from Class Wells.  No claims are released as
to gas marketed for Range by third-party operators not affiliated with Range;
however, the Class and all Class Members covenant not to sue the Released
Parties for any alleged royalty underpayment with respect to such gas and its
constituents marketed by others during the Claim Period for any Class Well.  The
Class does not release Range’s assignees in Class Wells for any claims occurring
or arising after the Claim Period(s) for any well(s) so assigned to any
assignee.  Released Parties do not include any entity to whom Range has sold any
of the Class Wells (and associated Class Leases and Class Force Pooled Royalty
Interests) for any claims occurring or arising after the Claim Period(s) for any
Class Well(s) sold to any such entity.  Further, notwithstanding any language
herein to the contrary, Released Parties do not include any non-affiliated
company to whom Range sold Class Wells, for any claims relating to underpaid
royalty on production that has occurred from and after the effective date such
Class Wells were sold by Range to such other company.

1.29  “Request for Exclusion” means any request for exclusion from the Class
pursuant to Okla. Stat. tit. 12, § 2023.

1.30  “Settlement Administrator” means, subject to approval and appointment by
the Court, the person or entity who shall administer the Settlement.



 

 5 





--------------------------------------------------------------------------------

1.31  “Settlement Amount” has the same meaning as “Settlement Cash Amount,”
“Settlement Funds,” or “Settlement Proceeds” and means the total cash amount of
$87,500,000.00, to be paid by Range in settlement of all Released Claims on
Class Wells for the Claim Period(s) for Class Members who have not opted out of
the Class, or who have not been otherwise excluded by an order of the Court, for
all alleged deductions or reductions from the values and/or volumes of the gas
and its constituents and all alleged royalty underpayments with respect thereto,
as alleged by Class Representatives, and all related damages alleged to be
potentially recoverable in conjunction therewith, plus interest. “Settlement
Amount,” “Settlement Cash Amount,” “Settlement Funds” and/or “Settlement
Proceeds” does not include those Administration and Distribution Costs as
defined in subsections (1) through (8) of paragraph 1.1, which shall be
performed at the sole expense of Range.

1.32  “Settling Parties” or “Parties” means (i) Class Representatives on behalf
of themselves and the Class Members, and (ii) Range.

2.  CONSIDERATION

2.1  The Settling Parties agree, subject to final approval of the Court, to
settle the claims in this case for the cash sum of $87,500,000.00, to be paid by
Range to the Class.  In consideration of the Settlement, Range shall pay or
cause to be paid the Settlement Amount in cash into the Escrow Account within
five (5) business days after the later of (i) entry of the Preliminary Approval
Order, or (ii) receipt by Range of information from Class Representative
necessary to effectuate a transfer of funds, including wiring instructions to
include the bank name and ABA routing number, account name and number, and a
signed W-9 reflecting a valid taxpayer identification number for the qualified
settlement fund in which the Escrow Account has been established. Range shall
not be responsible for any interest so long as the full Settlement Amount is
paid within the prescribed period.  If the full Settlement Amount is not paid by
Range within the period set forth in this paragraph, Range shall be responsible
for interest on any unpaid amount from the end of the prescribed period forward
at twelve percent (12%) compounded annually until paid into the Escrow Account.
 Upon paying the Settlement Amount required hereunder, Range shall have no
further obligation to make any further payment to the Class for any of the
Released Claims, unless the Settlement is not finally approved, at which point
the Parties will return to their pre-Settlement positions.  The Settlement
Amount and any accrued interest will be refunded to Range if the Settlement is
not finally approved.  Any accrued interest on the Escrow Account is for the
benefit of the Gross Settlement Fund, unless the Settlement is not finally
approved.

2.2  The Settlement Amount shall not be reduced due to (1) the inability to
locate any Class Member or (2) the existence of royalty owned by any non-class
member(s).

2.3  The Class Members who participate in this Settlement agree, in exchange for
the cash Settlement Cash Amount, to give the Mutual Release, Dismissal with
prejudice and Covenant Not to Sue described in Section 4, below, and the other
valuable consideration provided herein.

3.  PLAN OF NOTICE AND COURT APPROVALS

3.1  No later than three (3) business days after this Stipulation is executed by
the Parties, and in no event later than June 30, 2013, Class Representatives and
Range will file a joint motion with the Court seeking Preliminary Approval of
Settlement, which shall include a Preliminary Approval Order, substantially in
the form attached hereto as Exhibit 5, preliminarily approving the Settlement,
directing that Notice be provided to the Class as set forth therein, and
scheduling a Final Fairness Hearing.

3.2  As soon as reasonably possible, and not more than 30 days after entry of
the Preliminary Approval Order, Range will mail or caused to be mailed the
Notice of Settlement by first class mail to all Class Members who can be
identified.  On wells currently operated by Range, the Notice of Settlement will
be mailed to Class Members using the most current royalty pay deck available to
Range.   For Non-Operated wells, Range will mail the Notice of Settlement based
on the most current royalty owner names and addresses reasonably available to
Range from the well operator.  For wells that have been sold or are no longer
producing, Range will mail the Notice of Settlement to the last known royalty
owners based on electronic data reasonably available from Range data.  However,
if Range is unable through reasonable efforts to obtain current royalty owner
names and addresses for Non-Operated wells, or wells that have been sold or no
longer producing, Range will publish or cause to be published the Notice of
Settlement as described below.  On or before the tenth business day, after the
mailing of notice begins, Range also shall publish or cause to be published the
summary Notice of Settlement one time in each of the following newspapers:
(1) The Oklahoman, a paper of general circulation in Oklahoma, (2) The Tulsa
World, a paper of general circulation in Oklahoma and (3) Chickasha Express-Star
in Grady County, Oklahoma.  From approximately such tenth business day through
the Final Fairness Hearing, the Settlement Administrator will also display or
cause to be displayed on an Internet website dedicated to this Class Action
Litigation the following documents:  (1) the Notice of Settlement; (2) the
Petition, Answer, Order on Motion to Dismiss, Order Granting Plaintiff’s Motion
for Class Certification; (3) this Stipulation and Agreement of Settlement
(including all exhibits to same), and (4) the Preliminary Approval Order.



 

 6 





--------------------------------------------------------------------------------

3.3  All objections to the Settlement, including, but not limited to, objections
to the Settlement, Notice, Plan of Allocation, application for attorneys’ fees
and/or Litigation Expenses and/or Case Contribution Award and/or expenses must
be filed with (and received by) the Court and served into the hands of counsel
for the Settling Parties as described more fully below and by the date and in
the manner set by the Court in the Preliminary Approval Order and specified in
the Notice, which shall state that objections must be filed with (and received
by) the Court and served into the hands of counsel for the Settling Parties by
5:00 p.m cdt on August 15, 2013, unless such deadline is modified or extended by
Order of the Court.  All Requests for Exclusion must be delivered into the hands
of the Settlement Administrator as described more fully below and by the date
and in the manner set by the Court in the Preliminary Approval Order and
specified in the Notice, which shall state that all Requests for Exclusion must
be delivered into the hands of the Settlement Administrator by 5:00 p.m cdt on
August 15, 2013, unless such deadline is modified or extended by Order of the
Court.  No later than twenty-one (21) calendar days prior to the Final Fairness
Hearing, and unless the Settlement has otherwise been terminated pursuant to
this Stipulation, Class Counsel and Class Representative shall move for
(a) final approval of the Settlement pursuant to Okla. Stat. tit 12 § 23(E) of
the Oklahoma Rules of Civil Procedure and (b) entry of a Judgment substantially
in the form attached as Exhibit 2.

3.4  Neither the Settling Parties, Class Representatives, the Class, Class
Counsel, nor Range’s Counsel shall have any liability for failure of the Notice
to the Class to reach one or more members of the Class.

3.5  After Notice of Settlement is given in the manner directed by the Court,
providing for notice of:  (a) the Court’s certification of the Class and
preliminary approval of this Settlement Agreement; (b) the terms of the proposed
settlement; (c) Class Members’ opportunity to opt-out and/or object to the
proposed settlement; and, (d) Class Counsel’s request for Class Counsel’s Fees
and Expenses (including Class Representative Fees and Expenses), the parties
will request the Court to hold the Settlement Fairness Hearing as described in
the Notice of Settlement, and then to enter Judgment approving the settlement
between the Class Representatives, the Class, and Range and specifically
approving all terms and provisions of this Settlement Agreement, including the
Plan of Allocation and Distribution. The Judgment shall include substantially
the following provisions:

 

   

(a)

Approve the settlement between the Settlement Class and Range embodied in this
Settlement Agreement, including the Plan of Allocation and Distribution, as
fair, reasonable and adequate to each member of the Settlement Class within the
meaning of 12 Okla. Stat. §2023;

   

(b)

Dismiss the Class Representatives’ claims in the Litigation with prejudice, but
retain continuing jurisdiction to enforce the terms of the Settlement Agreement,
including the entry of injunctive or other relief to enforce, implement,
administer, construe and interpret the Settlement Agreement, and continuing
jurisdiction over any challenge to the Settlement Agreement on any basis
whatsoever;

   

(c)

Adjudge that the members of the Class have conclusively released all Released
Claims against all Released Parties for the Claim Period (but not thereafter),
contingent upon all payments having been made in accordance with this
settlement;

   

(d)

Bar and permanently enjoin all members of the Class from prosecuting,
commencing, or continuing any of the Released Claims against the Released
Parties;

   

(e)

Include a finding that the settlement is fair, reasonable and was entered into
between Range and the Class in good faith and without collusion, and in
compliance with all due process and other Constitutional requirements of the
United States and the State of Oklahoma;

   

(f)

Include a finding that, by agreeing to settle the Litigation, Range does not
admit, and specifically denies, that the litigation could have been properly
maintained as a contested class action, and specifically denies any and all
liability to the Class, the Class Representatives and Class Counsel;

   

(g)

Include a finding that the Notice of the Settlement has been given as required
by law, that all statutory and constitutional requirements have been met, and
further, that the members of the Class have been afforded a reasonable
opportunity to opt-out of and/or object to the settlement;

   

(h)

Include a finding and determination that there is no just reason to delay the
finality of the judgment and order and, pursuant to 12 Okla. Stat. §994(A), an
express direction for the filing of the judgment and order as a final judgment
and order;

   

(i)

Order that certain documents designated as confidential by any party pursuant to
the Protective Order in the Litigation shall be returned to the producing party
in accordance with the Protective Order and the terms of the Settlement
Agreement; and

   

(j)

Order that the settlement may never be used for any purpose in any subsequent
litigation against Range other than to enforce the terms of this Settlement
Agreement.



 

 7 





--------------------------------------------------------------------------------

4.  MUTUAL RELEASE, DISMISSAL AND COVENANT NOT TO SUE

4.1(a)  Upon the Effective Date, the Released Parties (as defined in paragraph
1.28 herein), individually and collectively, shall be fully, finally and forever
released from the Released Claims (as defined in paragraph 1.27 herein) of the
Class Members who do not opt out of the Class, and the Class Members who do not
opt out of the Class shall be enjoined from asserting or prosecuting any
Released Claims against any Released Parties. It is specifically understood that
no claims related to production from any Class Well that occurs after May 31,
2013 is released by any Class Member.  It is further understood that claims
related to each Class Well are only released for the the Claim Period of each
such Class Well.

4.1(b)    Upon the Effective Date, Range, on behalf of itself and its officers,
directors, agents, successors and assigns, individually and collectively,
(a) shall be deemed by operation of law to have fully, finally and forever
released, relinquished, waived, discharged and dismissed any and all claims
against Class Counsel (including Class experts and consultants), Plaintiffs’
Counsel Class Representatives and the Class regarding this litigation, the
Released Claims, and/or any claim that Class Counsel, Plaintiffs’ Counsel, or
Class Representatives acted in bad faith or had no basis for filing or
prosecuting this matter; (b) shall be enjoined from asserting or prosecuting any
such claims against same; and (c) agrees and covenants not to sue Class Counsel,
Plaintiffs’ Counsel, Class Representatives and/or the Class on the basis of any
such claims or to assist any third party in commencing or maintaining any suit
related to any such claims.  In addition to the covenant not to sue in paragraph
1.20, the Settlement Class and all Class Members also covenant not to sue Range,
and all past and present directors, officers, employees, attorneys, agents,
consultants, servants, stockholders, representatives, subsidiaries, predecessor
entities of, and affiliated successor entities to Range for any Class Claims
which relate to production occurring during the Claim Period separately for each
well i.e. the period of time for each Class Well when Range either marketed gas
as the well operator or Range separately marketed gas from a well where Range
was not the operator.  No release of any claims applies to gas (including all of
its constituents) which is produced from any well after May 31, 2013.

4.2  Upon final approval of the Settlement by the Court and payment of the
Settlement Amount with accrued interest, if any, Class Representatives and the
Class (with Court approval) will dismiss the Class Claims against Range with
prejudice; however, all obligations arising from the Settlement shall survive
until they are determined by the Court to have been fully performed, and the
Court will retain exclusive jurisdiction of this Litigation and the Settling
Parties for purposes of enforcing the Settlement and any issues associated
therewith.

5.  USE OF GROSS SETTLEMENT FUND AND PAYMENT OF TAXES

5.1  Except as otherwise provided herein, the Gross Settlement Fund shall be
used to pay any:  (i) taxes of any type that may be required to be withheld or
paid from the Net Settlement Fund (“Taxes”); (ii) Case Contribution Awards
approved by the Court; (iii) attorneys’ fees awarded by the Court;
(iv) Litigation Expenses awarded by the Court; and (v) other Court-approved
deductions including, but not limited to, any costs set forth pursuant to
paragraph 1.1.

5.2  Except as provided herein or pursuant to orders of the Court, the Gross
Settlement Fund shall remain in the Escrow Account.  All funds held by the
Escrow Agent shall be deemed to be in the custody of the Court and shall remain
subject to the jurisdiction of the Court until such time as the funds shall be
distributed or returned pursuant to the terms of this Settlement Agreement
and/or further order of the Court.  Unless otherwise approved by the Court upon
the application of Class Counsel, the Escrow Agent shall invest any funds in
excess of U.S. $100,000 in United States Treasury Bills having maturities of
ninety (90) days or less, or money market mutual funds comprised of investments
secured by the full faith and credit of the United States Government, or an
account fully insured by the United States Government Federal Deposit Insurance
Corporation (FDIC).  Any funds held in escrow in an amount of less than U.S.
$100,000 may be held in an interest-bearing account insured by the FDIC or money
market mutual funds comprised of investments secured by the full faith and
credit of the United States Government or fully insured by the United States
Government.  All risks related to the investment of the Gross Settlement Fund
shall be borne by the Gross Settlement Fund, and Range, Range’s counsel,
Plaintiffs, Class Counsel and Plaintiffs’ Counsel shall not have any liability
whatsoever for any loss arising from the investment thereof.



 

 8 





--------------------------------------------------------------------------------

5.3  The Settling Parties agree that the Gross Settlement Fund is intended to be
a qualified settlement fund within the meaning of Treasury Regulation § 1.468B-1
and that the Settlement Administrator, as administrator of the Escrow Account
Fund within the meaning of Treasury Regulation § 1.468B-2(k)(3), shall be solely
responsible for filing or causing to be filed all informational and other tax
returns as may be necessary or appropriate (including, without limitation, the
returns described in Treasury Regulation § 1.468B-2(k)) for the Gross Settlement
Fund.  Such returns shall be consistent with this paragraph and in all events
shall reflect that all taxes on the income earned on the Gross Settlement Fund
shall be paid out of the Gross Settlement Fund as provided herein. The
Settlement Administrator shall also be solely responsible for causing payment to
be made from the Gross Settlement Fund of any Taxes owed with respect to the
Gross Settlement Fund.  The Settlement Administrator, as administrator of the
Gross Settlement Fund within the meaning of Treasury Regulation §1.468B-2(k)(3),
shall timely make such elections as are necessary or advisable to carry out this
paragraph, including, as necessary, making a “relation back election,” as
described in Treasury Regulation § 1.468B-1(j), to cause the qualified
settlement fund to come into existence at the earliest allowable date, and shall
take or cause to be taken all actions as may be necessary or appropriate in
connection therewith.

5.4  All such Taxes shall be paid out of the Gross Settlement Fund, and shall be
timely paid by the Escrow Agent pursuant to the disbursement instructions set
forth in the Escrow Agreement, and without prior Order of the Court.  Any tax
returns prepared for the Gross Settlement Fund (as well as the election set
forth therein) shall be consistent with the previous paragraph and in all events
shall reflect that all Taxes (including any interest or penalties) on the income
earned by the Gross Settlement Fund shall be paid out of the Gross Settlement
Fund as provided herein.  The Gross Settlement Fund shall indemnify and hold all
Released Parties, including but not limited to, Range’s Counsel and Class
Counsel, harmless for any Taxes and related expenses of any kind whatsoever
(including without limitation, taxes payable by reason of any such
indemnification).  The Parties and their counsel shall notify the Escrow Agent
promptly upon receipt of any notice of any claim for Taxes relating to the Gross
Settlement Fund.

5.5  All distributions shall be subject to any required federal or state income
tax withholding, which the Settlement Administrator (or any entity distributing
the settlement proceeds on its behalf) shall be entitled to withhold and pay to
the appropriate taxing authorities; however, before withholding taxes and
sending payments, the Settlement Administrator (or any entity distributing the
settlement proceeds on its behalf), with the aid of Range, shall make reasonable
efforts to: (a) locate current Class Member owners and (b) obtain Class Members’
tax identification numbers, where unknown, including making reasonable inquiry
and sending form W-9 Request for Taxpayer Identification Number and
Certification to the best reasonably obtainable address of any Class Member
whose taxpayer identification number is unknown. The Settlement Administrator
(or any entity distributing the settlement proceeds on its behalf) shall provide
1099’s or other explanations of payments to Class Members sufficient to allow
them to assure themselves that proper tax payments have been or can be made, or
to allow them to submit requests for refunds. In the event distribution checks
are not cashed or are returned to the Settlement Administrator, such that the
Class Members do not receive payment of the amounts distributed, the Settlement
Administrator (or any entity distributing the settlement proceeds on its behalf)
shall make a request for refund to the taxing authority to whom any withheld
taxes were paid on behalf of a Class Member who did not receive payment;
provided, however, no such request for refund shall be necessary where the
amount to be refunded is less than $10.00.  Subject to the foregoing, all
withheld taxes on distribution amounts that were not received by Class Members,
or on funds that were not distributed, will be subject to payment as determined
by the Court, in accordance with the provisions of this settlement.

5.6  Range continues to maintain for all purposes that its gas sales were
arms-length at the point of delivery for such sales and that even if not
arms-length, then such sales represented either market value or price received
less allowable costs.

5.7  All income taxes incurred on the part of the Class Members in connection
with the implementation of this Settlement Agreement shall be reported and paid
by the individual Class Members to the extent of their individual tax liability
on proceeds they individually receive.  Except for amounts withheld by the
Settlement Administrator (or any entity distributing amounts of its behalf), the
individual Class Members are solely responsible for the payment of any taxes
attributable to payments to them under this Settlement Agreement, and neither
Class Counsel, Plaintiffs’ Counsel, Range, Range’s Counsel, the Settlement Fund,
the Settlement Administrator, nor Class Representatives shall have any
responsibility or liability whatsoever for any such payments.

5.8  To the extent an appropriate taxing authority determines that any
severance, gross production or other taxes or assessments, including applicable
interest or penalties, may be due and payable by the Class Members on all or any
portion of the Settlement Amount and provides notice of such determination to
Range, then Range shall give written notice to the Class Members of such
assessment, determination, or other inquiry by the taxing authority, as soon as
reasonably practicable, so that the Class Members may have the opportunity to
contest such an assessment.  The Parties agree that Range, Range’s Counsel and
Class Counsel have no responsibility or liability for any gross production or
severance taxes that may be due.



 

 9 





--------------------------------------------------------------------------------

5.9  In the event Range is required to pay any such taxes or assessments
attributable to the Class Members, including any applicable interest or
penalties, Range shall be entitled to recover from each Class Member that
portion of such taxes or assessments, interest and penalties attributable to the
portion of the Settlement Amount allocated to such Class Member by any lawful
means available to Range, including offset from any future royalty or other
payments or credits to the Class Member, whether or not related to the specific
well, lease, or unit the taxes, interest or penalty relate to.  Neither Class
Counsel nor Class Representatives shall have any responsibility or liability
whatsoever for any such payments.

5.10  Class Representatives and Range acknowledge that at this time they do not
know what, if any, such gross production taxes or assessments are or may be due
on the Settlement Cash Amount.  Before distribution of any funds to Class
Members, Class Counsel and Class Representatives will make a reasonable
determination, based upon other similar class action settlements, whether any
gross production taxes are owed on behalf of the Class as a result of
settlement, make a reasonable estimate of any such amount, if any, and pay such
reasonable estimated amount of taxes should they be due.  Any such payment will
be made with Court approval from the Gross Settlement Fund (after payment of
fees and expenses) prior to final calculation of the distribution to Class
Members; Class Counsel, Class Representatives, Range, Range’s Counsel, and the
Settlement Administrator shall have no liability whatsoever for such payments.
  Distribution of the Net Settlement Cash Amount is authorized to proceed once
the Court has entered an order authorizing payment (if any) to the Oklahoma Tax
Commission and such payment has been made.  Range will have no input in
determining the amount of taxes payable by the Class or how the taxes will be
paid from the Settlement Cash Amount, and likewise will not be bound in any
respect by such determination or be attributed with any agreement as to whether
the taxes paid by the Class are due or payable.

5.11  Upon the Effective Date, except as otherwise provided in paragraphs 1.1
and 5.9 herein, Range will not have any right to the return of the Gross
Settlement Fund or any portion thereof.

5.12  Following entry of the Preliminary Approval Order, Class Counsel may cause
to be paid from the Escrow Account without further approval from Range or
further order of the Court reasonable Administration, Notice and Distribution
Costs as set forth in Paragraph 1.1(9).  In the event the Settlement is
terminated pursuant to the terms of this Stipulation, all Administration, Notice
and Distribution Costs actually paid or incurred will not be returned or repaid
to Range.  Prior to final approval of the Settlement, the amount that may be
paid for Administration, Notice and Distribution Costs without further approval
from Range or further order of the Court pursuant to this paragraph may not
exceed $250,000.00.

5.13  Except as provided in Section 6 hereof, the Released Parties shall have no
responsibility for, interest in, or liability whatsoever with respect to the
maintenance, investment or distribution of the Gross Settlement Fund, the
establishment or maintenance of the Escrow Account, the terms or administration
of any Plan of Allocation or of the determination, administration, or
calculation of claims, the payment or withholding of Taxes, the distribution or
disbursement of the Net Settlement Fund, the administration of the Settlement,
or any other expenses or losses in connection with such matters.  Without
limiting the foregoing, the Gross Settlement Fund shall be the sole source of
Taxes, attorneys’ fees, Case Contribution Award and Litigation Expenses, and
there shall be no recourse against Range, Range’s Counsel or Class Counsel for
any such expenses.  

6.  CLAIMS ADMINISTRATION, ALLOCATION AND DISTRIBUTION OF NET SETTLEMENT FUND

6.1  The Settlement Administrator shall administer the Settlement under Class
Counsel’s supervision in accordance with this Stipulation and subject to the
jurisdiction of the Court.  Range and Range’s Counsel shall cooperate in the
administration of the Settlement to the extent reasonably necessary to
effectuate its terms.  The Net Settlement Fund shall be distributed to Class
Members according to the Plan of Allocation and Distribution Order, a proposed
version of which is attached hereto as Exhibit 6, or according to such other
plan of allocation and distribution order(s) as the Court approves.    

6.2  The allocation of the Net Settlement Fund among Class Members is a matter
separate and apart from the proposed Settlement between the Settling Parties,
and any decision by the Court concerning the Plan of Allocation shall not affect
the validity or Finality of the Settlement.  Class Representative may not
terminate the Stipulation or the Settlement based on this Court’s or any other
court’s ruling with respect to the Plan of Allocation or any plan of allocation
in the Litigation.  Further, after the issuance of any notice contemplated by
this Settlement Agreement, or after the issuance of any notice ordered by the
Court, the Plan of Allocation may be modified without any further notice being
required.



 

 10 





--------------------------------------------------------------------------------

6.3  Range shall reasonably cooperate to provide all reasonably available data
and other information: (i) reasonably necessary to complete the Settlement and
(ii) available to Range from records to which Range has access or can reasonably
and timely obtain through requests to others; provided, however, Range shall not
be required to take legal action against any third party to obtain the requested
information.  As soon as possible after preliminary approval of this Settlement
by the Court, and in no event more than thirty (30) days after preliminary
approval, Range shall provide Class Counsel in a readily usable electronic
format with names, addresses, tax identification numbers and royalty decimal
interests of Class Members on a well-by-well basis for currently producing wells
operated by Range.  For all other Class Wells, Range will provide names,
addresses, tax identification numbers and royalty decimal interests of Class
Members on a well-by-well basis as soon as reasonably possible in a readily
useable electronic format, but in no event more than sixty (60) days after
preliminary approval, provided that Range is able to obtain the information from
the operators of those Class Wells, and absent agreement by Class Counsel, order
of the Court, or extraordinary circumstances preventing completion by that date.
 To the extent possible, the data will be based on ownership as of March 2013,
or the most recently available pay deck.  For clarification purposes, the
reference to a specific month’s royalty pay deck means the royalty ownership
determined in good faith by the well operator to apply to gas production
proceeds for that particular month. The Parties recognize that, for some wells
no longer producing, or previously sold, or operated by other companies, Range
may not have and may not be able to obtain information necessary to identify
Class Members in those wells.  If after using reasonable efforts the Parties and
the Settlement Administrator are unable to identify the individual Class Members
in such a well within 12 months after the Settlement is Final, the portion of
the Net Settlement Fund allocated to those wells will be subject to
reimbursement of Range’s out-of-pocket costs as described in paragraph 1.1.

6.4  The Class Counsel shall, subject to Court approval, first allocate Net
Settlement Fund to individual Class Wells proportionately, with due regard for
the production marketed by Range on behalf of itself and/or other well owners,
the amount and date of claimed royalty underpayment to Class Members, and each
well’s Claim Period.  The allocation of the Net Settlement Fund among Class
Wells as determined by Class Counsel is shown on Exhibit 1.  This allocation is
subject to final approval by the Court.  Thereafter, the Settlement
Administrator, with the aid of Range, will allocate the Net Settlement Fund for
each Class Well proportionately among all Class Members based on their royalty
decimal interest in such well using the March 2013 royalty pay deck (or the most
current available royalty pay deck), subject to review and approval by Class
Counsel, not to be unreasonably withheld, and the Court.  

6.5  It is recognized that on non-operated wells with current production, that
the Settlement Administrator will either pay to the operator the settlement
funds attributable to that non-operated Class Well for further distribution to
royalty owners or make those payments directly.  On Range operated wells, the
Settlement Administrator will pay settlement proceeds proportionately to royalty
owners who are Class members and have not opted out based upon the March 2013
royalty pay deck for each well, or the most recently available pay deck.  In the
case of non-operated wells without current production, Range will make
reasonable commercial efforts to determine Class Member royalty owners (along
with decimal interest and last known address) by contacting last known well
operators.  If such information can be gathered, then the Settlement
Administrator will make distribution to them.  However, if the information
needed to make distribution cannot be obtained through such efforts, the portion
of the Net Settlement Fund attributable to such Class Well will remain in the
Escrow Account as part of the unclaimed amount, and may be used for
reimbursement of Range’s out-of-pocket costs as described in paragraph 1.1.  The
Settlement Administrator or either Party may, but are not required to, seek to
have the Court require that such current operators distribute such funds to
those current royalty owners who are Class Members, and neither party shall
object to such a request.  In the event current operators are required to make
distributions on the Class Wells they operate, then Range and the Settlement
Administrator will provide assistance to the operators as reasonably required.
 However, it is recognized that, on non-operated wells, it is the well operator
(not Range) who has direct access to royalty owner pay decks. All such
distributions will be subject to review and approval by Class Counsel, not to be
unreasonably withheld, and the Court.  

6.6  Returned or stale-dated Distribution Checks shall be reissued as necessary
to ensure delivery to the appropriate Class Members by the Settlement
Administrator, using commercially reasonable methods subject to review and
approval by Class Counsel, not to be unreasonably withheld, and the Court.  To
the extent that Class Members cannot be located, after all commercially
reasonable efforts have been expended, the portion of the Net Settlement
Proceeds attributable to them will remain in the Escrow Account for at least one
year from the date that the Judgment becomes final.  Thereafter, such remaining
funds will be considered to be residual unclaimed funds which may be used to
reimburse Range for out-of-pocket costs incurred for Administration Notice and
Distribution upon Court approval or be paid pursuant to the provisions of
paragraph 6.13.



 

 11 





--------------------------------------------------------------------------------

6.7  Included with each Distribution Check shall be an enclosure that includes
the following or substantially similar notice:

TO: Class Member or Designated Royalty Distributor: The enclosed check
represents a share of the net settlement proceeds in the Class Action James A.
Drummond, et al. v. Range Resources-Midcontinent, LLC, et al., Case No.
CJ-2010-510 in Grady County, Oklahoma. You are receiving this notice and check
because: (l) you have been identified as a Class Member in this action, or
(2) you are the designated royalty distributor pursuant to the Production
Revenue Standards Act of a well you operate in which Range Resources
Corporation, Range Resources-Midcontinent, LLC, or Range Production Company
(collectively “Range”), or a predecessor or assignor of Range, currently and/or
in prior periods, marketed its own gas.  If you are not legally entitled to the
proceeds identified on the check apron, the Court has entered an Order that
requires you to pay these proceeds to persons legally entitled thereto or return
this check uncashed to the remitter of it.  If you are a designated royalty
distributor, you are required to pay these proceeds to the current royalty
owners in each of the wells identified on the check detail, and a copy of this
notice should be included with the payment to each of the royalty owners.

The distribution described above to Class Members is based on the assumption
that very few sales of royalty interests have occurred. It has also been assumed
that where sales did occur, it was the intent of the parties that the buyer was
entitled to receive payment for past claims.  Finally, it has been assumed that
where royalty interests passed through inheritance, devise or interfamily
transfers, that it was the intent that the heir, or devisee or transferee also
was entitled to receive payment for past claims.  To the extent that these
assumptions are not correct in relation to particular transfers of interest, the
Court has ordered that the Class Member who receives payment shall in turn make
payment to the proper party or return this check uncashed to the remitter of it.

The person to whom this check was originally made payable, and anyone to whom
the check has been assigned by that person, has accepted this payment pursuant
to the terms of the Settlement Agreement, Notice of Settlement, and Judgment
related thereto, which releases, inter alia, Range and its past and present
parents, affiliates, directors, officers, employees, attorneys, agents,
consultants, servants, stockholders, representatives, subsidiaries, predecessor
entities, and affiliated successor entities (but not entities to which Range
assigned interests in Class Wells as to any claims occurring or arising after
the Claim Period(s) for any well(s) sold to any such entity) from any and all
Released Claims as defined in the Settlement Agreement.  Pursuant to the Order
of the Court, it is the duty of the payee of the check to ensure that the funds
are paid to the Class Member(s) entitled to the funds, and the release by Class
Member(s) entitled to the funds shall be effective regardless of whether such
Class Member(s) receive some, all, or none of the proceeds paid to a payee of a
settlement check.

This check shall be null and void if not endorsed and negotiated within ninety
(90) days of its date.  The release of claims provided in the settlement shall
be effective regardless of whether this check is cashed.

6.8  Except as otherwise provided herein, upon the Settlement Agreement being
finally approved by the Court and such final approval no longer being subject to
appeal, and after Court approval of the Plan of Allocation, the Settlement
Administrator will make prompt distribution of the Net Settlement Fund to the
persons ordered by the Court to receive those funds, and Range shall bear all
Administration, Notice and Distribution Costs except for those set forth in
clause (9) of paragraph 1.1.  Subject to paragraphs 1.1, 6.12 and 6.13, to the
extent that any part of the Net Settlement Fund becomes subject to the escheat
statutes of various states, the Settlement Administrator will make payment to
the appropriate governmental body upon Court approval.  The Settlement
Administrator, with the aid of Range as called for herein, will make a diligent
effort to make the first distributions within ninety (90) days of the Settlement
becoming final and complete the distributions within 270 days to Class Members
representing at least ninety-five percent (95%) of the Net Settlement Fund.  The
remainder of the Net Settlement Fund will be distributed within one year of the
Settlement becoming Final.  Any portion of the Net Settlement Fund remaining in
the Escrow Account thereafter will be considered to be residual or unclaimed
funds.

6.9  Distributions will only be made based on an order of the Court, approved by
Class Counsel and Class Representatives.  It is contemplated that distributions
will be made in a series of waves so that payments to readily identifiable
royalty owners are not unduly delayed.

6.10  Range, Range’s Counsel, Plaintiffs’ Counsel, Class Counsel and Class
Representatives shall have no liability to any Class Member for non-payment,
mis-payment, over-payment, and/or under-payment.



 

 12 





--------------------------------------------------------------------------------

6.11  If any Class Member has been paid any portion of the Net Settlement
Proceeds for any period of time for which that Class Member was not entitled to
receive that payment, and some other person or entity who owned or claims to
have owned the minerals during that time asserts a claim against any Released
Party for payment of all or a portion of the settlement proceeds, or asserts a
claim for an alleged underpayment of the royalty share or mineral owner’s share
of such production that is based on what is defined herein as a Released Claim,
then the Class Member who received an amount in excess of his share shall be
liable for the payment of the amount he was overpaid to the person who is
determined to have been properly owed that amount, and that Class Member shall
indemnify any Released Party, Class Counsel and other members of the Class, or
any Party to this Settlement Agreement against whom a claim is made, but only to
the extent of any overpayment received by the indemnifying Class Member,
interest thereon, and reasonable attorneys’ fees and costs.

6.12  Upon completion of the distribution (including any necessary supplemental
distributions) to the Class Members to the extent called for hereunder, and upon
compliance with the Court’s order(s) in furtherance of this Settlement, Range
and any Settlement Administrator will have satisfied all obligations relating to
the distribution of the Net Settlement Fund. Subject to paragraph 1.1 above
concerning reimbursement of Notice and Administration Costs, Range or the
Settlement Administrator, will then turn administration of any remaining monies
in the Escrow Account over to Class Counsel for further administration and
handling pursuant to paragraph 6.13.

6.13  Any residual funds remaining in the Escrow Account after distribution has
otherwise been completed, and Range has been reimbursed for out-of-pocket
Administration, Notice, and Distribution Costs, as provided for elsewhere
herein, and for which further distribution is not economically viable, shall
pursuant to Court order be contributed to non-sectarian, not-for-profit,
501(c)(3) organization(s) recommended by Class Counsel and deemed by the Court,
in its sound discretion, to be worthy of the funds.

6.14  The Court shall retain jurisdiction to determine any issues relating to
the payment and distribution of the Net Settlement Fund, and any claims relating
thereto shall be determined by the Court alone, and shall be limited to a
determination of the claimant’s entitlement to any portion of the Net Settlement
Fund, and no consequential, punitive or other damages shall be awarded in any
proceeding regarding any such determination.

6.15  At such time as the Judgment becomes final and no longer being subject to
appeal (or as otherwise provided herein), Class Representatives, Class Counsel
and Range will promptly obtain the Court’s approval of a list of the names of
Class Members who have not opted-out and to whom Distribution Checks are to be
mailed, along with the amounts of the Distribution Check for each such Class
Member.  The names, addresses, and amounts will be determined in accordance with
this Section 6. In relation to producing Class Wells that Range does not operate
the Settling Parties may seek Court approval for payment of the funds to the
current operator for further distribution to Class Members proportionately in
the well.  At the direction of the Court, the Settlement Administrator will
cause Distribution Checks to be issued and deposited in the United States mails,
addressed to the addresses for members of the Class that are reasonably
available to Range, or if approved by the Court, the operator of producing
non-operated wells.  The Parties recognize that there may be a series of
distribution orders since the identity of (and amount due to) Class Members will
not be available for all Class Members at the same time.

6.16  The Mutual Release, Dismissal, and Covenant Not to Sue shall be effective
as provided in this Settlement Agreement, regardless of whether or not
particular members of the Class did or did not receive payment from the Net
Settlement Fund and regardless of whether any member of the Class who was
obligated pursuant to the Judgment to pay some or all of the distributed funds
to another Class Member in fact made such payment to such other Class Member.
 The failure of a Class Member to make payment to another Class Member pursuant
to the payment obligations of the Judgment shall not be a defense to enforcement
of the Release of the Released Claims against the Released Parties or the
Covenant Not to Sue, as to any Class Member.

6.17  Neither Range, Range’s Counsel, Class Counsel, Plaintiffs’ Counsel, Class
Representatives, nor the Class shall have any liability for loss of any portion
of the Gross or Net Settlement Fund under any circumstances, except in the case
of willful and intentional malfeasance of a dishonest nature directly causing
such loss.

7.  ATTORNEYS’ FEES, CASE CONTRIBUTION AWARDS
AND LITIGATION EXPENSES

7.1  No later than twenty-one (21) calendar days prior to the Final Fairness
Hearing, Class Counsel may apply to the Court for a collective award of
attorneys’ fees to Class Counsel, Case Contribution Awards, and for
reimbursement of Litigation Expenses.  Range shall take no position with respect
to the amount of attorneys’ fees, Case Contribution Awards, or Litigation
Expenses, or to whether the Court should make any or all such awards.  The
Released Parties shall have no responsibility for and shall take no position
with respect to the allocation among Class Counsel, nor will it encourage anyone
to object thereto, and/or any other person or entity who may assert some claim
thereto, of any award of attorneys’ fees or Litigation Expenses that the Court
may make in the Litigation.  



 

 13 





--------------------------------------------------------------------------------

7.2  Any attorneys’ fees and Litigation Expenses that are awarded by the Court
shall be paid to Class Counsel from the Escrow Account, immediately upon award
(but in no event before the entry of the Judgment), notwithstanding the
existence of any timely filed objections thereto, or potential for appeal
therefrom, or collateral attack on the Settlement or any part thereof; provided,
however, that Class Counsel shall make appropriate refunds or repayments into
the Escrow Account, plus accrued interest at the same net rate as is earned by
the Gross Settlement Fund, if the Settlement is terminated pursuant to the terms
of this Stipulation or if, as a result of any appeal or further proceedings on
remand, or successful collateral attack, the award of attorneys’ fees and/or
Litigation Expenses is reduced or reversed.  Class Counsel shall make the
appropriate refund or repayment in full no later than fourteen (14) business
days after receiving notice of the termination of the Settlement or notice of
any reduction of the award of attorneys’ fees and/or Litigation Expenses.   

7.3  Any Case Contribution Awards that are awarded by the Court shall be paid to
Class Representatives with the Court’s approval from the Escrow Account, on or
after the Effective Date.  

7.4  An award of attorneys’ fees, Case Contribution Awards and/or Litigation
Expenses is not a necessary term of this Stipulation and is not a condition of
this Stipulation.  No decision by the Court or any court on any application for
an award of attorneys’ fees, Case Contribution Awards or Litigation Expenses
shall affect the validity or finality of the Settlement.  Class Representatives
and Class Counsel may not cancel or terminate the Stipulation or the Settlement
based on this Court’s or any appellate court’s ruling with respect to attorneys’
fees, Case Contribution Awards and/or Litigation Expenses.

8.  “OPT-OUTS”

8.1  Class Representatives shall not opt out of the Class, and neither the Class
Representatives, Class Counsel, Range nor Range’s Counsel, nor anyone acting on
behalf of said persons, shall encourage anyone else to opt out of the Class.
Nevertheless, this Settlement Agreement does not prohibit Class Counsel from
counseling any Class Member as to his, her, or its legal rights or prohibit any
Class Member who seeks such counsel from the Class.2

8.2  The Settlement Amount will not be reduced by any opt-outs constituting less
than 5% by value of the Class.  Range has the unilateral right to reduce the
Settlement Amount (and recover the reduced portion plus any interest
attributable thereto) for any opt-outs constituting in excess of 5% by value of
the Class.  

8.3  Class counsel and Range’s counsel shall each promptly (i.e., within two
business days from receipt thereof) furnish to the other, by fax or email,
copies of all opt-outs received.

9.  WAIVER OR TERMINATION

9.1  Within ten (10) business days of:  (a) the Court’s entry of an order
expressly declining to enter the Preliminary Approval Order in any material
respect; (b) the Court’s refusal to approve this Stipulation or any material
part of it; (c) the Court’s declining to enter the Judgment in any material
respect; or (d) the date upon which the Judgment is modified or reversed in any
material respect and such modification or reversal becomes Final, Class
Representative and Range shall each have the right to terminate the Settlement
and this Stipulation, by providing written notice to the other of an election to
do so; provided, however, that any decision, ruling, or order solely with
respect to an application for attorneys’ fees, Case Contribution Awards, or
Litigation Expenses, or to any Plan of Allocation shall not be grounds for
termination.

   

   

   

   

   

   

   

2 By making the agreement set forth in this paragraph, Range, Range’s Counsel,
and Class Counsel acknowledge and stipulate that they have “not participate[d]
in offering or making . . . . an agreement in which a restriction on the
lawyer’s right to practice is part of the settlement of a controversy between
private parties.”  Oklahoma Rules of Professional Conduct, Rule 5.6.  The
parties further stipulate that any interpretation of this provision that would
result in a violation of Rule 5.6, or that would prohibit, restrict, confine,
modify or interfere with Class Counsel’s duties, obligations and communications
owed to the Class pursuant to the Oklahoma Rules of Professional Conduct would
be unintended by all parties hereto and would be void ab initio.



 

 14 





--------------------------------------------------------------------------------

9.2  The Effective Date, defined in paragraph 1.11, shall be the first business
day on which all of the following shall have occurred or been waived:

 

   

a.

Range has fully paid, or caused to be fully paid, the Settlement Cash Amount, as
required above;

   

b.

Neither Range nor Class Representatives have terminated the Settlement and this
Stipulation and all such termination rights have expired in accordance with
paragraph 9.1 hereof;

   

c.

The Court has approved the Settlement as described herein, following notice to
the Class and the Final Fairness Hearing, as prescribed by Okla. Stat. tit. 12,
§ 2023, and entered the Judgment; and

   

d.

The Judgment has become Final, as set forth in paragraph 1.15.

   

9.3  If Range exercises its right to terminate the Settlement or Range or Class
Representatives exercise their respective rights to terminate the Settlement
pursuant to paragraph 9.1:

 

   

a.

This Stipulation shall be canceled and terminated;

   

b.

The Effective Date shall not occur;

   

c.

Class Representatives and Range shall be restored to their respective positions
as of the day before the settlement was preliminarily agreed to on May 31, 2013;

   

d.

The terms and provisions of this Stipulation, except as otherwise provided
herein, shall have no further force and effect with respect to the Settling
Parties and shall not be used in this Action or in any other proceeding by
anyone for any purpose, and any Judgment or order entered by the Court in
accordance with the terms of this Stipulation shall be treated as vacated, nunc
pro tunc; and

   

e.

Within ten (10) business days after any such termination, the Gross Settlement
Fund (including accrued interest and any amounts returned pursuant to paragraph
6.6), less any allowable Administration, Notice and Distribution Costs that have
either been disbursed, or are determined to be incurred and chargeable as
Administration, Notice and Distribution Costs, to the extent allowed in
paragraph 5.12, shall be refunded by the Escrow Agent to Range.

   

9.4  If a certain portion of the persons or entities who would otherwise be
Class Members exclude themselves from the Class by submitting a Request for
Exclusion, that portion being specified in a separate supplemental agreement
between Class Representative and Range (“Supplemental Agreement”), then Range
shall have the option to terminate its participation in this Stipulation and the
Settlement, pursuant to the terms set forth in the Supplemental Agreement.  The
Supplemental Agreement shall not be filed with the Court, unless requested by
the Court, and then shall only be filed under seal for in camera inspection by
the Court.

9.5  Except as otherwise provided herein, in the event the Settlement is
terminated, the Settlement shall be without prejudice, and none of the terms
shall be effective or enforceable and the fact and terms of the Settlement shall
not be admissible in any trial of this Action or in any other litigation or
proceeding, and, except as otherwise expressly provided herein, this Stipulation
shall be null and void and shall have no further force or effect, and the
Settling Parties and members of the Class shall proceed in all respects as if
this Stipulation and any related orders had not been entered.  

10.  APPEAL OF OBJECTORS

10.1  Any Class Member wishing to remain a Class Member, but objecting to any
part of the Settlement, can do so only as set forth herein and in the Class
Notice attached as Exhibit 3.  If the Court determines that the settlement and
the awards of fees and expenses are fair to the Settlement Class as a whole,
individual objections may be severed for separate appeal and review based upon
the individual claims of the objecting Class Member, the intent being not to
delay distribution to Class Members who do not object and not to delay payment
of court awarded costs, fees and expenses except those which would be
specifically subject to the objection(s) of the objecting Class Member(s).



 

 15 





--------------------------------------------------------------------------------

10.2  If any appeal is taken by any objector(s) that challenges the Settlement
to the remaining Class Members or any award of costs, fees, and expenses, Range
shall, upon the request of Class Representative, join in and support any motion
to the trial court and/or appellate court seeking to have the appeal limited to
the funds attributable to the royalty interest(s) of the objecting Class
Member(s), so that the appeal cannot challenge the Settlement to the remaining
Class Members, challenge the overall award of costs, fees, and expenses, or
cause the non-objecting Class Members to be prejudiced by the delay in payment
of their share of Settlement Proceeds as a result of interference by objectors
who seek to delay or otherwise affect payment of any funds beyond those the
objectors might argue they are individually entitled to receive.  Because any
appeal by an objecting Class Member would delay the payment under the
Settlement, each Class Member that appeals agrees that if such Class Member’s
claim and objection are not severed for separate appeal pursuant to
Section 10.1, then each such Class Member shall put up a cash bond to be set by
the court sufficient to reimburse Class Counsel’s appellate fees, Class
Counsel’s expenses, and the lost interest to the Class caused by the delay, but
in no event less than two percent (2%) per annum.

11.  COMMUNICATIONS WITH CLASS MEMBERS

11.1  Through order dated October 11, 2011, the Court prohibited Range from
contacting members of the Class concerning the status, compromise, settlement or
other disposition of the claims set forth in the Petition absent notice and
approval by the Court.  Class Representatives and Class Counsel agree this
prohibition shall be suspended once the deadline for members of the Class to
opt-out of the Settlement has passed and the prohibition shall be terminated
upon final approval by the Court.  This suspension shall cease if the Settlement
is terminated for any reason.  Class Representatives and Class Counsel agree
that, if required, it will move jointly with Range for an order suspending and,
if final approval is granted, terminating the prohibition.

12.  OTHER TERMS AND CONDITIONS

12.1  Range expressly denies all allegations of wrongdoing or liability with
respect to the claims and allegations in the Litigation. It is expressly agreed
that neither this Settlement, the Settlement Agreement, nor any document
referred to herein, nor any action taken to carry out the Settlement Agreement
is, may be construed as, or may be used as an admission by Range of any fault,
wrongdoing or liability whatsoever with respect to the claims and allegations in
this Action.  There has been no determination by any court, administrative
agency, or other tribunal regarding the claims and allegations made against
Range.  By agreeing to settle the claims of the Class in this Action, Range does
not admit that the Action could have been properly maintained as a contested
class action, and the Class does not admit any deficiency in the merits of their
claims.  Range also continues to claim that it had valid defenses to Class
Representatives’ claims and that it has settled the case without the admission
of any fault, wrongdoing or liability whatsoever.  Range asserts it is entering
into the Settlement Agreement solely to compromise the disputed claims and avoid
the risk and expense of continued litigation.

12.2  Entering into or carrying out the Settlement Agreement, and any
negotiations or proceedings related thereto, is not, and shall not be construed
as, or deemed to be evidence of, an admission or concession by any of the
Parties to the Settlement Agreement and shall not be offered or received in
evidence in any action or proceeding by or against any party hereto in any
court, administrative agency or other tribunal for any purpose whatsoever other
than:  (a) to enforce the provisions of the Settlement between Range and any
Class Member(s), the provisions of the Settlement Agreement, or the provisions
of any related agreement, order, judgment or release; and, (b) to aid any
proceedings by Range seeking indemnification or contribution for a portion of
the Settlement Amount from other working interest owners in the Class Wells.

12.3  Any putative Class Member who opts out of the Class by executing a timely
and valid Request for Exclusion, as described below, shall have no right to
object to the Settlement in any way, including but not limited to, the fairness,
reasonableness and/or amount of any aspect of the Settlement, Notice, Class
Counsel’s request for attorneys’ fees, costs and expenses, Case Contribution
Awards, any Plan of Allocation and/or Distribution Order(s), or any distribution
of the Net Settlement Fund.  All Requests for Exclusion must be delivered into
the hands of the Settlement Administrator by the date set by the Court in the
Preliminary Approval Order and specified in the Notice and must include:
 (a) the Class Member’s name, address, telephone number, and notarized
signature; (b) a statement that the Class Member wishes to be excluded from the
Class in James A. Drummond, et al. v. Range Resources-Midcontinent, LLC, et al.;
and (c) a description of the Class Member’s interest in any Class Well(s),
including the name, Range well number, and legal location of such Class Well(s).
 Requests for Exclusion may not be submitted through the website or by
telephone, facsimile, or e-mail.  

12.4  The Notice of Settlement shall require that any objection to the
Settlement, to this Settlement Agreement, or to the application for Class
Counsel’s attorneys’ fees and/or Litigation Expenses be in writing and comply
with all the requirements set forth herein and by the Court in the Notice of
Settlement to Class Members.



 

 16 





--------------------------------------------------------------------------------

12.5  If a Class Member remains in the Class, he or she shall have the right to
file a valid objection only under the provisions the Court may determine are
appropriate, including the following:  

Only a person or entity who remains a member of the Class shall have the right
to object to the proposed Settlement with Range in any way including, but not
limited to, the fairness, reasonableness and amount of any aspect of the
Settlement, Notice, Class Counsel’s requested fees and expenses, Case
Contribution Awards, and any Plan of Allocation and/or Distribution Order(s), or
any distribution of the Net Settlement Fund.  Persons who desire to object to
the Settlement or the fees and expenses must file a written statement with Grady
County District Court, 4th & Choctaw Street, P.O. Box 605, Chickasha, Oklahoma,
and deliver a copy of same into the hands of Class Counsel and Range’s Counsel
at least 14 days prior to the Final Fairness Hearing. The written statement must
contain:

 

   

(a)

A heading referring to James A. Drummond, et al. v. Range
Resources-Midcontinent, LLC, et al., Case No. CJ-2010-510 and to the Grady
County District Court, Oklahoma;

   

(b)

A statement as to whether the objector intends to appear at the Final Fairness
Hearing, either in person or through counsel, and, if through counsel,
identifying counsel by name, address and telephone number;

   

(c)

A detailed statement of the specific legal and factual basis for each and every
objection;

   

(d)

A list of any witnesses the objector may call at the Final Fairness Hearing,
together with a  summary of each witness’s expected testimony;

   

(e)

A list of and copies of any exhibits the objector may seek to use at the Final
Fairness Hearing;

   

(f)

A list of any legal authority the objector may present at the Final Fairness
Hearing;

   

(g)

The objector’s current address;

   

(h)

The objector’s current telephone number;

   

(i)

The objector’s signature executed before a Notary Public; and

   

(j)

Identification of the objector’s interest in Class Wells by identifying each
Class Well (by well name, Range well number, and legal location).

   

Any Class Member who fails to timely file such written statement and provide the
required information will not be permitted to present any objections at the
Final Fairness Hearing and such failure will render any such attempted objection
untimely and of no effect. All presentations of objections will be further
limited by the information listed.

12.6  All Parties shall use their best efforts to encourage and obtain approval
of the Settlement and to assist in the completion of the terms of this
Settlement Agreement and the distribution of the Net Settlement Fund to the
Class Members, and their representatives and counsel or to any other party
designated by the Court to receive unclaimed funds resulting from the
Settlement.  The Parties also agree to promptly prepare and execute all
documentation as may be reasonably required to obtain final approval by the
Court of this Settlement, and to carry out the terms of this Settlement
Agreement.

12.7  After distribution of the Net Settlement Fund is complete, counsel and
experts will return or destroy any confidential documents produced by the other
party in the Action. This provision does not apply:  (1) to transcripts of
depositions or trial testimony or other sworn statements of witnesses or
exhibits to any transcripts or statements or to any documents filed in the
public record; (2) to any documents the Settling Parties may agree are not to be
considered confidential; or (3) to any documents subject to a prior agreement
between the Settling Parties allowing their use in other litigation.  After two
years following a Final and unappealable Judgment in this Action that includes
all issues, and particularly the distribution of the Net Settlement Fund,
confidential documents that were within the materials retained for two years
shall be destroyed or returned to the producing party if so requested.

12.8  Except as otherwise provided herein or by a writing signed by all the
signatories hereto, this Settlement Agreement shall constitute the entire
agreement among the Settling Parties related to the Settlement of this Action,
and no representations, warranties or inducements have been made to any party
concerning the Settlement other than the representations, warranties and
covenants contained and memorialized in this Settlement Agreement.  All of the
Exhibits attached to this Settlement Agreement are hereby incorporated into this
Settlement Agreement as though fully set forth herein.  This Settlement
Agreement may not be modified or amended, nor may any of its provisions be
waived, except by a writing signed by all signatories hereto or their
successors-in-interest.  

12.9  This Settlement Agreement may be executed in one or more counterparts,
including by facsimile or imaged signatures.  All executed counterparts taken
together shall be deemed to be one and the same instrument.



 

 17 





--------------------------------------------------------------------------------

12.10  The Settling Parties and their counsel have mutually contributed to the
preparation of this Settlement Agreement.  Accordingly, no provision of the
Settlement Agreement shall be construed against any party on the grounds that
one of the parties or its counsel drafted the provision.  The Settling Parties
are each represented by competent counsel who have advised their own clients as
to the legal effects of this Settlement, and none of the Settling Parties has
received or relied upon advice from opposing counsel.  Except as otherwise
provided herein, each party shall bear its own costs in connection with the
Settlement and preparation of the Settlement Agreement.

12.11  This Settlement Agreement and any disputes arising regarding the
agreement are governed by the laws of the State of Oklahoma.  

12.12  The Settlement Agreement shall be binding upon, and inure to the benefit
of, the successors, trustees, and assigns of the parties hereto.

12.13  The Settling Parties intend this Settlement to be a final and complete
resolution of all disputes asserted or that could be asserted with respect to
the Settled Claims.  Accordingly, the Settling Parties agree not to assert in
any forum that this Action was brought by Class Representatives or Class
Counsel, or defended by Range or Range’s Counsel, in bad faith or without a
reasonable basis.  The Settling Parties agree that the amount paid and the other
terms of this Settlement were negotiated at arm’s-length and in good faith, and
reflect a settlement that was reached voluntarily after consultation with
experienced legal counsel.  The Settling Parties shall assert no claims of any
violation of the Oklahoma Rules of Civil Procedure or any other law or rule
governing litigation conduct, relating to the maintenance, defense or settlement
of this Action.

12.14  The headings herein are used for the purpose of convenience only and are
not meant to have legal effect.

12.15  All disputes and proceedings with respect to the administration of the
Settlement Agreement and the determination of all controversies relating
thereto, including disputed questions of law and fact with respect to the
timeliness, validity and amounts of Claims, shall be subject to the jurisdiction
of the Court.  The Settling Parties waive any right to trial by jury of any
dispute arising under or relating to this Stipulation or the Settlement.  

12.16  To the extent non-material modifications of this Stipulation are
necessary, such modification may be made by the Settling Parties after the
Execution Date without further notice to the Class as provided herein.  

12.17  All counsel and any other person executing this Stipulation and any of
the exhibits hereto, or any related Settlement documents, warrant and represent
that they have the full authority to do so and that they have the authority to
take appropriate action required or permitted to be taken pursuant to the
Stipulation to effectuate its terms.  The Settling Parties each represent and
warrant that they hold the claims being released in the Settlement and that they
have full authority to release such claims.

12.18  The Settling Parties stipulate and agree that all activity in this
Action, except that contemplated herein and in the Preliminary Approval Order,
the Notice, and the Judgment, shall be stayed and all hearings, deadlines, and
other proceedings in this Action, except a preliminary approval hearing (if any)
and the Final Fairness Hearing, shall be taken off calendar.  If any party is
required to give notice to the other parties under this Stipulation, such notice
shall be in writing and shall be deemed to have been duly given upon receipt by
hand delivery, facsimile transmission or electronic mail to the recipients in
the signature block below.

   



 

 18 





--------------------------------------------------------------------------------

[THIS PAGE IS INTENTIONALLY LEFT BLANK]



 

 19 





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties and their counsel have executed this Agreement,
in several, effective the 31st day of May, 2013.

   

 

   

   

CLASS REPRESENTATIVES:

   

   

/s/ James A. Drummond

   

   

James A. Drummond

   

   

/s/ Mark Parrish

   

   

Mark Parrish

   

   

   

   

   

CLASS COUNSEL:

   

   

/s/ Robert N. Barnes

   

   

Robert N. Barnes, OBA No. 537

   

   

rbarnes@barneslewis.com

   

   

Patranell Britten Lewis, OBA No. 12279

   

   

plewis@barneslewis.com

   

   

BARNES & LEWIS, LLP

   

   

720 N.W. 50th Street

   

   

Suite 200B

   

   

Oklahoma City, Oklahoma 73118

   

   

(405) 843-0363 telephone

   

   

(405) 843-0790 facsimile

   

   

   

   

   

-and-

   

   

/s/ Bradley E. Beckworth

   

   

Bradley E. Beckworth, OBA No. 19982

   

   

bbeckworth@nixlawfirm.com

   

   

Jeffrey Angelovich, OBA No. 19981

   

   

jangelovich@npraustin.com

   

   

Susan Whatley, OBA No. 30960

   

   

susanwhatley@nixlawfirm.com

   

   

Lisa Baldwin

   

   

lbaldwin@npraustin.com

   

   

Nix, Patterson & Roach, LLP

   

   

205 Linda Drive

   

   

Daingerfield, TX 75638

   

   

(903) 645-7333 telephone

   

   

(903) 645-4415 facsimile

   

   

   

   

   

RANGE REPRESENTATIVE:

   

   

/s/ David P. Poole

   

   

David P. Poole

   

   

   

   

   

   

 

 20 





--------------------------------------------------------------------------------

   

 

   

ATTORNEYS FOR RANGE:

   

   

/s/ Richard B. Noulles

   

   

Richard B. Noulles, OBA No. 6719

   

   

rnoulles@gablelaw.com

   

   

Bradley W. Welsh, OBA No. 18488

   

   

bwelsh@gablelaw.com

   

   

Tammy D. Barrett, OBA No. 14182

   

   

tbarrett@gablelaw.com

   

   

GableGotwals

   

   

100 W. Fifth Street

   

   

1100 ONEOK Plaza

   

   

Tulsa, Oklahoma 74103-4217

   

   

Telephone:  (918) 595-4800

   

   

Facsimile:   (918) 595-4990

   

   

   

       

 

 21 



--------------------------------------------------------------------------------